Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This First Amendment to Credit Agreement (the “Amendment”) is entered into as of
June 5, 2017 by and among KCG Americas LLC, a Delaware limited liability company
(the “Borrower”), KCG Holdings, Inc., a Delaware corporation (the “Parent”), as
Guarantor, the several financial institutions party to this Amendment, as
Lenders, and BMO Harris Bank N.A., as Administrative Agent (the “Administrative
Agent”).

PRELIMINARY STATEMENTS

A.     The Borrower, the Parent, the Lenders party thereto and the
Administrative Agent entered into a certain Credit Agreement, dated as of
June 5, 2015 (the “Credit Agreement”). All capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement.

B.     The Borrower has requested that the Lenders make certain amendments to
the Credit Agreement, and the Lenders are willing to do so under the terms and
conditions set forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1.     AMENDMENTS.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:

1.1.     Section 1.1(b)(i) of the Credit Agreement shall be and hereby is
amended by deleting the amount “$500,000,000” appearing therein and inserting in
its place the amount “$360,000,000”.

1.2.     The last sentence appearing in Section 1.13(a)(iv) of the Credit
Agreement shall be amended and restated to read in its entirety as follows:

Subject to Section 13.24 hereof, no reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

1.3.     Each of the following defined terms in Section 5.1 of the Credit
Agreement shall be amended and restated to read in its entirety as follows:



--------------------------------------------------------------------------------

“Applicable Margin” means, a rate per annum equal to:

(i) 1.25% with respect to Revolving A Loans, whether such Revolving A Loans are
Base Rate Loans or Eurodollar Loans;

(ii) 2.25% with respect to Revolving B Loans;

(iii) 1.25% with respect to Revolving A Swing Loans;

(iv) 2.25% with respect to Revolving B Swing Loans; and

(v) 0.30% with respect to the commitment fee set forth in Section 2.1 hereof.

“Commitment” means, as to any Lender, the obligation of such Lender to make
Revolving Loans and to participate in Swing Loans in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 1 attached hereto and made a part hereof, as the
same may be reduced or modified at any time or from time to time pursuant to the
terms hereof. The Borrower and the Lenders acknowledge and agree that the
Commitments of the Lenders aggregate $260,000,000 as of June 5, 2017.

“Defaulting Lender” means, subject to Section 1.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Swing Line Lender
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Swing Loans) within two Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent or the Swing Line Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect

 

-2-



--------------------------------------------------------------------------------

parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-in Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 1.13(b)) upon delivery of written notice of such determination to the
Borrower, the Swing Line Lender and each Lender.

“Revolving B Sublimit” means $100,000,000.

“Termination Date” means June 4, 2018, or such earlier date on which the
Commitments are terminated in whole pursuant to Section 1.11, 9.2 or 9.3 hereof.

1.4.     Section 5.1 of the Credit Agreement shall be and hereby is amended by
inserting new defined terms in their appropriate alphabetical order, each such
new defined term to read as follows:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

-3-



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.5.     Section 6.6 of the Credit Agreement shall be and hereby is amended by
deleting the date “December 31, 2014” appearing therein and inserting in its
place the date “December 31, 2016”.

1.6.     Section 8.21(c) of the Credit Agreement shall be amended and restated
to read in its entirety as follows:

(c) Minimum Excess Net Capital. The Borrower shall, at all times, maintain
Excess Net Capital of not less than $100,000,000.

1.7.     Section 11.10 of the Credit Agreement shall be amended and restated to
read in its entirety as follows:

Section 11.10. Authorization to Release Liens. The Administrative Agent is
hereby irrevocably authorized by each of the Lenders and the Administrative
Agent (a) to release any Lien covering any Collateral that is sold, transferred,
or otherwise disposed of in accordance with the terms and conditions of this
Agreement (including a sale, transfer, or disposition permitted by the terms of
Section 4.5 or Section 8.10 hereof or which has otherwise been consented to in
accordance with Section 13.12 hereof), provided that, if the proceeds from such
sale, transfer or disposal (i) take the form of cash or Eligible Securities and
(ii) have been identified by the Borrower to be received by it on the same day,
the Administrative Agent may release such Lien prior to receipt of such cash
proceeds or Eligible Securities, and (b) release Liens on the Collateral
following termination or expiration of the Commitments and payment in full in
cash of the Obligations

 

-4-



--------------------------------------------------------------------------------

1.8.     Section 13 of the Credit Agreement shall be and hereby is amended by
inserting a new Section 13.24 immediately after Section 13.23 to read in its
entirety as follows:

Section 13.24. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto (including any party becoming a party hereto by virtue of an
Assignment and Assumption) acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

1.9.     Each of Exhibit D, Exhibit E, Schedule 1, Schedule 5.1, Schedule 6.2,
Schedule 6.11 and Schedule 13.11 of the Credit Agreement shall be amended and
restated in the form of Exhibit D, Exhibit E, Schedule 5.1, Schedule 6.2,
Schedule 6.11 and Schedule 13.11, respectively, attached hereto.

1.10.     Notwithstanding anything contained in the Credit Agreement or any Loan
Document to the contrary, (a) Bank of America, N.A. shall no longer be acting in
its capacity as Syndication Agent, and all references to Bank of America, N.A.
in such

 

-5-



--------------------------------------------------------------------------------

capacity appearing in the Credit Agreement and the other Loan Documents shall be
deleted, (b) Merrill Lynch, Pierce, Fenner & Smith Incorporated shall no longer
be a Joint Lead Arranger and Joint Book Runner, and all references to Merrill
Lynch, Pierce, Fenner & Smith Incorporated appearing in the Credit Agreement and
the other Loan Documents shall be deleted, and (c) BMO Capital Markets shall be
deemed to be the Sole Lead Arranger and Sole Book Runner.

SECTION 2.     CONDITIONS PRECEDENT.

This Amendment shall become effective upon receipt by the Administrative Agent
each of the following:

2.1.     this Amendment duly executed by the Borrower, the Parent and the
Lenders;

2.2.     copies of each Loan Party’s articles of formation and operating
agreement (or comparable organizational documents) and any amendments thereto,
certified in each instance by such Loan Party’s Secretary or Assistant
Secretary;

2.3.     copies of resolutions of each Loan Party’s Board of Directors, Members
or Managers (or similar governing body) authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents and the consummation
of the transactions contemplated hereby and thereby, together with specimen
signatures of the persons authorized to execute such documents on such Loan
Party’s behalf, all certified in each instance by its Secretary or Assistant
Secretary;

2.4.     copies of the certificates of good standing for the Loan Parties (dated
no earlier than 30 days prior to the date hereof) from the office of the
secretary of the state of its organization and of each state in which such Loan
Party is qualified to do business as a foreign corporation or organization;

2.5.     financing statement, tax, and judgment lien search results against the
Property of the Loan Parties evidencing the absence of Liens on their Property
except as permitted by Section 8.8 hereof;

2.6.     the written opinion of counsel to the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent;

2.7.     since December 31, 2016, there has been no change in the operation,
business, Property or financial condition of the Borrower except those occurring
in the ordinary course of business, none of which individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect; and

2.8.     the Administrative Agent shall have received the fees required to be
paid pursuant to that certain fee letter dated May 8, 2017 by and among the
Borrower, the Administrative Agent and BMO Capital Markets Corp., in its
capacity as a Joint Lead Arranger.

 

-6-



--------------------------------------------------------------------------------

SECTION 3.     REPRESENTATIONS.

In order to induce the Lenders to execute and deliver this Amendment, the Loan
Parties hereby represent to the Administrative Agent and the Lenders that as of
the date hereof (a) the representations and warranties set forth in Section 6 of
the Credit Agreement are and shall be true and correct in all material respects
as of the date hereof (except that the representations contained in Section 6.5
shall be deemed to refer to the most recent financial statements of the Loan
Parties delivered to the Lenders); provided, that with respect to any
representation or warranty that is qualified by materiality or Material Adverse
Effect, such representation or warranty shall be true and correct as of the date
hereof (except that the representations contained in Section 6.5 shall be deemed
to refer to the most recent financial statements of the Loan Parties delivered
to the Administrative Agent) and (b) no Default or Event of Default has occurred
and is continuing under the Credit Agreement or shall result after giving effect
to this Amendment.

SECTION 4.     MISCELLANEOUS.

4.1.     The Loan Parties hereby acknowledge and agree that, except as otherwise
specifically set forth herein, (a) the Liens created and provided for by the
Credit Agreement continue to secure the Obligations arising under the Credit
Agreement as amended hereby; and (b) the Credit Agreement and the rights and
remedies of the Administrative Agent and the Lenders thereunder, the obligations
of the Loan Parties thereunder, and the Liens created and provided for
thereunder remain in full force and effect and shall not be affected, impaired
or discharged hereby. Nothing herein contained shall in any manner affect or
impair the priority of the liens and security interests created and provided for
by the Credit Agreement as to the indebtedness which would be secured thereby
prior to giving effect to this Amendment.

4.2.     Except as specifically amended herein, the Credit Agreement, including
the Guarantees set forth in Section 12 thereof and the Commitments of the
Lenders thereunder, and the other Loan Documents shall continue in full force
and effect in accordance with its original terms and are hereby ratified and
affirmed. Reference to this specific Amendment need not be made in the Credit
Agreement, any Note, any other Loan Document or in any certificate, letter or
communication issued or made pursuant to or with respect to the Credit
Agreement, any reference in any of such items to the Credit Agreement being
sufficient to refer to the Credit Agreement as amended hereby.

4.3.     The Loan Parties agree to pay on demand all costs and expenses of or
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment as required by
Section 13.14 of the Credit Agreement, including the reasonable fees and
expenses of counsel for the Administrative Agent.

4.4.     This Amendment may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement. Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original. Delivery
of executed counterparts of this Amendment by telecopy shall be

 

-7-



--------------------------------------------------------------------------------

effective as an original. This Amendment shall be governed by the internal laws
of the State of Illinois. This Amendment shall be deemed a Loan Document.

[SIGNATURE PAGE TO FOLLOW]

 

-8-



--------------------------------------------------------------------------------

This First Amendment to Credit Agreement is entered into as of the date and year
first above written.

 

“BORROWER”

 

KCG AMERICAS LLC

By:   /s/ Jeffrey Krasner   Name:   Jeffrey Krasner   Title:   Treasurer

 

“GUARANTOR”

 

KCG HOLDINGS, INC.

By:   /s/ Steffen Parratt   Name:   Steffen Parratt   Title:   Chief Financial
Officer

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Accepted and agreed to.

 

“ADMINISTRATIVE AGENT AND LENDERS”

 

BMO HARRIS BANK N.A., as Administrative

Agent, as Swing Line Lender, as a Lender,

and as Settlement Bank

By:   /s/ Adam Tarr   Name:   Adam Tarr   Title:   Director

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:   /s/ Sherman Wong   Name:   Sherman Wong   Title:  
Director

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS By:   /s/ David Seaman   Name:   David Seaman   Title:   Director
By:   /s/ Frank Chiofalo   Name:   Frank Chiofalo   Title:   Vice President

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

THE PRIVATE BANK AND TRUST COMPANY By:   /s/ Daniel A. Palmer   Name:   Daniel
A. Palmer   Title:   Managing Director

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE BANK By:   /s/ Richard Ohl   Name:   Richard Ohl   Title:   Vice
President, Sr. Lender

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT D

KCG AMERICAS LLC

COMPLIANCE CERTIFICATE

 

To: BMO Harris Bank N.A., as
Administrative Agent under, and the
Lenders party to, the Credit Agreement
described below

This Compliance Certificate is furnished to the Administrative Agent, and the
Lenders pursuant to that certain Credit Agreement dated as of June 5, 2015,
among us (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”). Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                          of KCG Americas LLC (the
“Borrower”);

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower during the accounting period covered by the
attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;

4. The financial statements required by Section 8.5 of the Credit Agreement and
being furnished to you concurrently with this Compliance Certificate are true,
correct and complete as of the date and for the periods covered thereby;

5. Schedule I hereto sets forth financial data and computations evidencing the
Parent’s and the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement;

6. Schedule II hereto lists exchange traded funds that shall be designated as
Approved ETFs or Leverage ETFs, and each such fund satisfies the definition of
an Approved ETF or Leverage ETF, as applicable; and



--------------------------------------------------------------------------------

7. Schedule III hereto lists Persons that the Borrower wishes to designate as a
Disqualified Assignee, and each such Person is not a commercial bank or any
Affiliate thereof.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this              day of
                                     201    .

 

KCG AMERICAS LLC By:       Name:       Title:    



--------------------------------------------------------------------------------

SCHEDULE I

TO COMPLIANCE CERTIFICATE

KCG AMERICAS LLC

COMPLIANCE CALCULATIONS

FOR CREDIT AGREEMENT

DATED AS OF JUNE 5, 2015

CALCULATIONS AS OF                           , 201    

 

 

 

 

A.     Minimum Total Regulatory Capital (Section 8.21(a)

  

1.      Total Regulatory Capital

   $___________

2.      Line A1 shall not be less than

   $650,000,000

3.      The Borrower is in compliance (circle yes or no)

   yes/no

B.     Maximum Total Assets to Total Regulatory Capital Ratio
(Section 8.21(b))

  

1.      Total assets

   $___________

2.      Allowable Receivables

   $___________

3.      Cash

   $___________

4.      Cash Equivalents

   $___________

5.      Rebate Receivables

   $___________

6.      Sum of Lines B2, B3, B4 and B5

   $___________

7.      Securities and options sold, but not yet purchased

   $___________

8.      Line B1 plus Line B7 minus Line B6

   $___________

9.      Total Regulatory Capital

   $___________

10.    Ratio of Line B8 to line B9

   ___ to ___

11.    Line B10 ratio must not be more than

   20.0 to 1.0

12.    The Borrower is in compliance (circle yes or no)

   yes / no

C.     Minimum Excess Net Capital (Section 8.21(c))

  



--------------------------------------------------------------------------------

1.      Excess Net Capital

   $___________

2.      Line C1 shall not be less than

   $100,000,000

3.      The Borrower is in compliance (circle yes or no)

   yes/no

D.     Liquidity (Section 8.21(d))

  

1.      Unencumbered marketable securities

   $___________

2.      Unencumbered cash

   $___________

3.      NSCC Margin Deposits1

   $___________

4.      Sum of Lines D1, D2 and D3

   $___________

5.      Unsecured Indebtedness

   $___________

6.      Ratio of Line D4 to line D5

   ___ to ___

7.      Line D6 ratio must not be less than

   1.0 to 1.0

8.      The Borrower is in compliance (circle yes or no)

   yes / no

E.     Minimum Tangible Net Worth (Section 8.21(e))

  

1.      Tangible Net Worth of Parent

   $___________

2.      Line H1 shall not be less than

   $900,000,000

3.      Parent is in compliance (circle yes or no)

   yes / no

 

1  Solely to the extent of the lesser of (x) the amount, if any, by which the
Borrowing Base B at such time exceeds the aggregate outstanding amount of
Revolving B Loans and (y) the Unused Commitments.



--------------------------------------------------------------------------------

SCHEDULE II

TO COMPLIANCE CERTIFICATE

KCG AMERICAS LLC

APPROVED ETFS / LEVERAGED ETFS

 




SYMBOL

  

BLOOMBERG
UNIQUE ID     
NUMBER
OF
HOLDINGS     

ADV
(3M)     


DESCRIPTION     
APPROVED
ETF
(YES / NO)      LEVERAGED
ETF 2X
(YES/NO)      LEVERAGED
ETF 3X
(YES / NO)                                                                    
                                      



--------------------------------------------------------------------------------

SCHEDULE III

TO COMPLIANCE CERTIFICATE

KCG AMERICAS LLC

DISQUALIFIED ASSIGNEE

DRW Holdings, LLC

Infinium Capital Management, LLC

Jane Street Capital, LLC

Jump Trading, LLC

AQR Capital Management, LLC

D. E. Shaw & Co., L.P.

Optiver

RGM Advisors, LLC

Tower Research Capital LLC

Quantlab Financial, LLC

IMC Group

Citadel LLC

Renaissance Technologies LLC

Two Sigma Investments, LLC

Hudson River Trading LLC

Teza Technologies LLC

 

-2-



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and

 

2  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

4  Select as appropriate.

5 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

-3-



--------------------------------------------------------------------------------

obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

        1.   Assignor[s]:   

     

      

     

    [Assignor [is] [is not] a Defaulting Lender]         2.   Assignee[s]:   

     

      

     

    [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
        3.   Borrower: KCG Americas LLC         4.   Administrative Agent: BMO
Harris Bank N.A., as the administrative agent under the Credit Agreement
        5.   Credit Agreement: Credit Agreement dated as of _______ among KCG
Americas LLC, the Lenders parties thereto, and BMO Harris Bank N.A., as
Administrative Agent         6.   Assigned Interest[s]:  

 

ASSIGNOR[S]6

   ASSIGNEE[S]7      AGGREGATE
AMOUNT OF
COMMITMENT/
LOANS FOR ALL
LENDERS8      AMOUNT OF
COMMITMENT/
LOANS ASSIGNED8      PERCENTAGE
ASSIGNED OF
COMMITMENT/
LOANS9         $      $                     %        $      $       
             %        $                               $                         
                    % 

 

        [7. Trade Date: ______________]10

 

6  List each Assignor, as appropriate.

7  List each Assignee, as appropriate.

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

-4-



--------------------------------------------------------------------------------

Effective Date:                                 , 20       [To be inserted by
Administrative Agent and which shall be the effective date of recordation of
transfer in the register therefor.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11 By       Name       Title    

 

[NAME OF ASSIGNOR] By       Name       Title    

 

ASSIGNEE[S]12

 

[NAME OF ASSIGNEE]

By       Name       Title    

 

[NAME OF ASSIGNEE] By       Name       Title    

[Consented to and]13 Accepted:

 

11  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

12  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

13  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as

Administrative Agent

By       Name       Title    

 

[Consented to:]14

 

[NAME OF RELEVANT PARTY]

By       Name       Title    

 

14  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender) is required by the terms of the Credit Agreement.

 

-6-



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

SECTION 1. REPRESENTATIONS AND WARRANTIES.

Section 1.1. Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

Section 1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 13.11(a)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 13.11(a)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.5 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

SECTION 2. PAYMENTS.

From and after the Effective Date, the Administrative Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

SECTION 3. GENERAL PROVISIONS.

This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of Illinois.



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS

 

NAME OF LENDER    COMMITMENTS  

BMO Harris Bank N.A.

   $ 130,000,000  

Bank of America, N.A.

   $ 75,000,000  

BNP Paribas

   $ 25,000,000  

The Private Bank and Trust Company

   $ 20,000,000  

Signature Bank

   $ 10,000,000  

TOTAL

   $ 260,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.1

APPROVED ETFS / LEVERAGED ETFS

 

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

SPY

   SPY US Equity      506        78,390,432      SPDR S&P 500    Yes    No    No

XLF

   XLF US Equity      66        75,991,712      SPDR Select Sector Fund –
Financial    Yes    No    No

GDX

   GDX US Equity      52        62,730,096      VanEck Vectors Gold Miners ETF
   Yes    No    No

EEM

   EEM US Equity      840        54,730,260      iShares MSCI Emerging Index
Fund    Yes    No    No

IWM

   IWM US Equity      1942        29,184,900      iShares Russell 2000 ETF   
Yes    No    No

USO

   USO US Equity      32        25,275,834      United States Oil Fund    Yes   
No    No

GDXJ

   GDXJ US Equity      56        23,282,784      VanEck Vectors Junior Gold
Miners ETF    Yes    No    No

QQQ

   QQQ US Equity      107        19,107,150      PowerShares QQQ Trust, Series 1
   Yes    No    No

EFA

   EFA US Equity      939        18,865,530      iShares MSCI EAFE ETF    Yes   
No    No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

XOP

   XOP US Equity      63        16,372,653      SPDR S&P Oil & Gas Explor &
Product    Yes    No    No

XLE

   XLE US Equity      35        15,360,484      SPDR Select Sector Fund – Energy
Select Sector    Yes    No    No

FXI

   FXI US Equity      51        15,344,917      iShares China Large-Cap ETF   
Yes    No    No

EWZ

   EWZ US Equity      59        14,817,336      iShares MSCI Brazil Capped Index
Fund    Yes    No    No

XLU

   XLU US Equity      29        13,716,370      SPDR Select Sector Fund –
Utilities    Yes    No    No

VWO

   VWO US Equity      3854        12,020,950      Vanguard FTSE Emerging Markets
ETF    Yes    No    No

UNG

   UNG US Equity      28        11,289,335      United States Natural Gas Fund
LP    Yes    No    No

HYG

   HYG US Equity      1027        11,215,573      iShares iBoxx $ High Yield
Corporate Bond ETF    Yes    No    No

JNK

   JNK US Equity      848        10,470,976      SPDR Bloomberg Barclays High
Yield Bond ETF    Yes    No    No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

XLI

   XLI US Equity      68        9,915,156      SPDR Select Sector Fund –
Industrial    Yes    No    No

XLP

   XLP US Equity      38        9,156,577      SPDR Select Sector Fund –
Consumer Staples    Yes    No    No

TLT

   TLT US Equity      33        8,647,524      iShares 20+ Year Treasury Bond
ETF    Yes    No    No

RSX

   RSX US Equity      30        8,580,384      VanEck Vectors Russia ETF    Yes
   No    No

AMLP

   AMLP US Equity      26        8,181,513      Alerian MLP ETF    Yes    No   
No

VEA

   VEA US Equity      3,815.00        8,092,432      Vanguard FTSE Developed
Markets ETF    Yes    No    No

XLV

   XLV US Equity      62        7,855,770      SPDR Select Sector Fund – Health
Care    Yes    No    No

KRE

   KRE US Equity      100        7,847,720      SPDR S&P Regional Banking ETF   
Yes    No    No

XLK

   XLK US Equity      74        7,845,314      SPDR Select Sector Fund –
Technology    Yes    No    No

IEMG

   IEMG US Equity      1883        7,791,855      iShares Core MSCI Emerging
Markets ETF    Yes    No    No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

IYR

   IYR US Equity      127        7,358,362      iShares U.S. Real Estate ETF   
Yes    No    No

EZU

   EZU US Equity      245        6,604,648      iShares MSCI EMU Index Fund   
Yes    No    No

EWJ

   EWJ US Equity      322        6,077,204      iShares MSCI Japan Index Fund   
Yes    No    No

XRT

   XRT US Equity      102        5,895,749      SPDR S&P Retail ETF    Yes    No
   No

OIH

   OIH US Equity      25        5,230,606      VanEck Vectors Oil Services ETF
   Yes    No    No

BKLN

   BKLN US Equity      117        4,625,752      PowerShares Exchange-Traded
Fund Trust ETF    Yes    No    No

VNQ

   VNQ US Equity      159        4,549,730      Vanguard REIT ETF – DNQ    Yes
   No    No

XLB

   XLB US Equity      26        4,454,059      Materials Select Sector SPDR   
Yes    No    No

XBI

   XBI US Equity      94        4,229,034      SPDR Series Trust SPDR S&P
Biotech ETF    Yes    No    No

EWT

   EWT US Equity      91        4,177,989      iShares MSCI Taiwan Capped ETF   
Yes    No    No

XME

   XME US Equity      28        4,150,093      SPDR S&P Metals & Mining ETF   
Yes    No    No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

IEFA

   IEFA US Equity      2,536.00        4,140,085      iShares Core MSCI EAFE ETF
   Yes    No    No

XLY

   XLY US Equity      86        4,064,445      SPDR Select Sector Fund –
Consumer Discretionary    Yes    No    No

LQD

   LQD US Equity      1,768.00        3,971,643      iShares iBoxx $ Investment
Grade Corporate Bond ETF    Yes    No    No

DXJ

   DXJ US Equity      349        3,608,691      WisdomTree Japan Hedged Equity
Fund    Yes    No    No

VGK

   VGK US Equity      1267        3,586,295      Vanguard FTSEEuropean ETF   
Yes    No    No

EWG

   EWG US Equity      61        3,546,866      iShares MSCI Germany Index Fund
   Yes    No    No

IVV

   IVV US Equity      507        3,519,033      iShares Core S&P 500 ETF    Yes
   No    No

IJR

   IJR US Equity      602.00        3,298,349      iShares Core S&P Small-Cap
ETF    Yes    No    No

DIA

   DIA US Equity      31.00        3,263,656      SPDR Dow Jones Industrial
Average ETF    Yes    No    No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

EWW

   EWW US Equity      62        3,159,046      iShares MSCI Mexico Capped
Investable Market Index Fund    Yes    No    No

INDA

   INDA US Equity      78        3,014,340      iShares MSCI India ETF    Yes   
No    No

IEF

   IEF US Equity      18        2,112,961      iShares 7-10 Year Treasury Bond
ETF    Yes    No    No

GOVT

   GOVT US Equity      118        1,123,184      iShares U.S. Treasury Bond ETF
   Yes    No    No

SHY

   SHY US Equity      77        950,565      iShares 1-3 Year Treasury Bond ETF
   Yes    No    No

BWX

   BWX US Equity      859        636,381      SPDR Bloomberg Barclays Intl
Treasury Bd    Yes    No    No

SHV

   SHV US Equity      30        625,666      iShares Short Treasury Bond ETF   
Yes    No    No

TBF

   TBF US Equity      —          441,671      ProShares Short 20+ Year Treasury
   Yes    No    No

IEI

   IEI US Equity      67        384,640      iShares 3-7 Year Treasury Bond ETF
   Yes    No    No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

SCHO

   SCHO US Equity      95        289,100      Schwab Short-Term U.S. Treasury
ETF    Yes    No    No

SCHR

   SCHR US Equity      118        110,417      Schwab Intermediate-Term U.S.
Treasury ETF    Yes    No    No

TLO

   TLO US Equity      47.00        80,418      SPDR Bloomberg Barclays Long Term
Treasury ETF    Yes    No    No

IGOV

   IGOV US Equity      694        73,431      iShares S&P/Citigroup
International Treasury Bond Fund    Yes    No    No

EDV

   EDV US Equity      76        51,568      Vanguard Extended Duration Treasury
ETF    Yes    No    No

SST

   SST US Equity      157        45,173      SPDR Bloomberg Barclays Short Term
Treasury ETF    Yes    No    No

ITE

   ITE US Equity      212        42,240      SPDR Bloomberg Barclays
Intermediate Term Treasury ETF    Yes    No    No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

TLH

   TLH US Equity      12        41,289      iShares 10-20 Year Treasury Bond ETF
   Yes    No    No

BWZ

   BWZ US Equity      206        28,914      SPDR Bloomberg Barclays Short Term
International Treasury Bond    Yes    No    No

ZROZ

   ZROZ US Equity      20        28,313      PIMCO 25 Year Zero Coupon U.S.
Treasury Index Exchange-Traded    Yes    No    No

DTYS

   DTYS US Equity      0        27,295      iPath US Treasury 10-year Bear ETN
   Yes    No    No

PLW

   PLW US Equity      27        24,178      PowerShares 1-30 Laddered Treasury
Portfolio    Yes    No    No

TBX

   TBX US Equity      0        19,421      ProShares Short 7 10 Year Treasury   
Yes    No    No

TUZ

   TUZ US Equity      25        18,788      PIMCO 1-3 Year US Treasury Index
Exchage-Traded Fund    Yes    No    No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

STPP

   STPP US Equity      0        9,664      iPath US Treasury Steepener ETN   
Yes    No    No

FLAT

   FLAT US Equity      0        5,988      iPath US Treasury Flattener ETN   
Yes    No    No

ISHG

   ISHG US Equity      94        5,822      iShares S&P/Citigroup 1-3 Year
International Treasury Bond Fun    Yes    No    No

DLBS

   DLBS US Equity      0        3,608      iPath US Treasury Long Bond Bear ETN
   Yes    No    No

TFLO

   TFLO US Equity      9        3,088      iShares Treasury Floating Rate Bond
ETF    Yes    No    No

TYBS

   TYBS US Equity      1        1,197      Direxion Daily 20 Year Treasury Bear
1X Shares    Yes    No    No

TAPR

   TAPR US Equity      0        1,060      Barclays Inverse US Treasury
Composite ETN    Yes    No    No

DTUS

   DTUS US Equity      0        1,019      iPath US Treasury 2-year Bear ETN   
Yes    No    No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

DFVS

   DFVS US Equity      0        609      iPath US Treasury 5-year Bear Exchange
Traded Note    Yes    No    No

TYNS

   TYNS US Equity      1        380      Direxion Daily 7 10 Year Treasury Bear
1X Shares    Yes    No    No

THHY

   THHY US Equity      128        366      VanEck Vectors Treasury-Hedged High
Yield Bond ETF    Yes    No    No

USFR

   USFR US Equity      4        270      WisdomTree Bloomberg Floating Rate
Treasury Fund    Yes    No    No

DFVL

   DFVL US Equity      0        44      iPath US Treasury 5-year Bull ETN    Yes
   No    No

DTYL

   DTYL US Equity      0        34      iPath US Treasury 10-year Bull ETN   
Yes    No    No

DTUL

   DTUL US Equity      0        29      iPath US Treasury 2-year Bull ETN    Yes
   No    No

DLBL

   DLBL US Equity      0        13      iPath US Treasury Long Bond Bull ETN   
Yes    No    No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

UVXY

   UVXY US Equity      12        26,759,598      ProShares Trust Ultra VIX Short
Term Futures ETF    No    Yes    No

SDS

   SDS US Equity      0        8,198,354      ProShares UltraShort S&P500    No
   Yes    No

UCO

   UCO US Equity      15        7,765,597      ProShares Ultra Bloomberg Crude
Oil    No    Yes    No

TVIX

   TVIX US Equity      0        3,804,217      VelocityShares Daily 2x VIX Short
Term ETN    No    Yes    No

SSO

   SSO US Equity      506        2,302,967      ProShares Ultra S&P500    No   
Yes    No

SCO

   SCO US Equity      11        2,095,279      ProShares UltraShort Bloomberg
Crude Oil    No    Yes    No

QID

   QID US Equity      0        1,796,778      ProShares UltraShort QQQ    No   
Yes    No

DXD

   DXD US Equity      0        1,671,650      ProShares UltraShort Dow30    No
   Yes    No

TWM

   TWM US Equity      0        1,439,122      ProShares UltraShort Russell2000
   No    Yes    No

QLD

   QLD US Equity      108        749,342      ProShares Ultra QQQ    No    Yes
   No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

BZQ

   BZQ US Equity      0        338,217      ProShares UltraShort MSCI Brazil
Capped    No    Yes    No

BIB

   BIB US Equity      162        325,253      ProShares Ultra Nasdaq
Biotechnology    No    Yes    No

MORL

   MORL US Equity      0        316,100      ETRACS Monthly Pay 2x Leveraged
Mortgage REIT ETN    No    Yes    No

EUO

   EUO US Equity      13        268,576      ProShares UltraShort Euro    No   
Yes    No

DZZ

   DZZ US Equity      0        228,899      PowerShares DB Gold Double Short ETN
   No    Yes    No

EEV

   EEV US Equity      —          222,941      ProShares UltraShort MSCI Emerging
Markets    No    Yes    No

CEFL

   CEFL US Equity      0        220,754      ETRACS Monthly Pay 2xLeveraged
Closed-End Fund ETN    No    Yes    No

BOIL

   BOIL US Equity      5        213,223      ProShares Ultra Bloomberg Natural
Gas    No    Yes    No

DDM

   DDM US Equity      31        201,498      ProShares Ultra Dow30    No    Yes
   No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

AGQ

   AGQ US Equity      10        181,230      ProShares Ultra Silver    No    Yes
   No

UWM

   UWM US Equity      1941        179,534      ProShares Ultra Russell2000    No
   Yes    No

BDCL

   BDCL US Equity      0        159,166      ETRACS 2X Leveraged Long Wells
Fargo Business Development Comp    No    Yes    No

DIG

   DIG US Equity      70        134,789      ProShares Ultra Oil & Gas    No   
Yes    No

BIS

   BIS US Equity      0        107,033      ProShares UltraShort Nasdaq
Biotechnology    No    Yes    No

SRS

   SRS US Equity      —          94,563      ProShares UltraShort Real Estate   
No    Yes    No

DUG

   DUG US Equity      0        88,176      ProShares UltraShort Oil & Gas    No
   Yes    No

YCS

   YCS US Equity      9        77,976      ProShares UltraShort Yen New    No   
Yes    No

UYG

   UYG US Equity      288.00        74,661      ProShares Ultra Financials    No
   Yes    No

ZSL

   ZSL US Equity      6        65,389      ProShares UltraShort Silver    No   
Yes    No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

FXP

   FXP US Equity      0        63,199      ProShares Ultrashort FTSE China 50   
No    Yes    No

MVV

   MVV US Equity      401        56,371      ProShares Ultra MidCap400    No   
Yes    No

UGL

   UGL US Equity      5        55,318      ProShares Ultra Gold    No    Yes   
No

SKF

   SKF US Equity      0        52,178      ProShares UltraShort Financials    No
   Yes    No

GDXS

   GDXS US Equity      0        51,553      ProShares UltraShort Gold Miners ETF
   No    Yes    No

CHAU

   CHAU US Equity      4        50,562      Direxion Daily CSI 300 China A Share
Bull 2X Shares    No    Yes    No

URE

   URE US Equity      127        40,588      ProShares Ultra Real Estate    No
   Yes    No

GLL

   GLL US Equity      4        39,764      ProShares UltraShort Gold    No   
Yes    No

LMLP

   LMLP US Equity      0        38,303      ETRACS Monthly Pay 2xLeveraged Wells
Fargo MLP Ex-Energy ETN    No    Yes    No

ULE

   ULE US Equity      3        32,247      ProShares Ultra Euro    No    Yes   
No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

SMHD

   SMHD US Equity      0        30,062      ETRACS Monthly Pay 2x Leveraged US
Small Cap High Dividend ETN    No    Yes    No

DGP

   DGP US Equity      0        27,847      PowerShares DB Gold Double Long ETN
   No    Yes    No

DVHL

   DVHL US Equity      0        27,088      ETRACS Monthly Pay 2xLeveraged
Diversified High Income ETN    No    Yes    No

KOLD

   KOLD US Equity      2        25,518      ProShares UltraShort Bloomberg
Natural Gas    No    Yes    No

SHNY

   SHNY US Equity      3.00        15,085      Direxion Funds ETF    No    Yes
   No

DAG

   DAG US Equity      0        13,525      PowerShares DB Agriculture Double
Long ETN    No    Yes    No

GDJJ

   GDJJ US Equity      1        13,207      ProShares Ultra Junior Miners    No
   Yes    No

XPP

   XPP US Equity      —          12,991      ProShares Ultra FTSE China 50    No
   Yes    No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

EPV

   EPV US Equity      0        11,633      ProShares UltraShort FTSE Europe ETF
   No    Yes    No

FLGE

   FLGE US Equity      0        10,837      Credit Suisse FI Large Cap Growth
Enhanced ETN    No    Yes    No

ROM

   ROM US Equity      138        10,306      ProShares Ultra Technology    No   
Yes    No

UYM

   UYM US Equity      50        10,102      ProShares Ultra Basic Materials   
No    Yes    No

SMN

   SMN US Equity      0        10,089      ProShares UltraShort Basic Materials
   No    Yes    No

HDLV

   HDLV US Equity      0        8,621      ETRACS Monthly Pay 2xLeveraged US
High Dividend Low Volatility    No    Yes    No

DTO

   DTO US Equity      0        8,521      PowerShares DB Crude Oil Double Short
ETN    No    Yes    No

FBGX

   FBGX US Equity      0        8,435      FI Enhanced Large Cap Growth ETN   
No    Yes    No

TVIZ

   TVIZ US Equity      0        7,956      VelocityShares Daily 2x VIX Medium
Term ETN    No    Yes    No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

MRRL

   MRRL US Equity      0        7,592      ETRACS Monthly Pay 2xLeveraged
Mortgage REIT ETN Series B    No    Yes    No

EET

   EET US Equity      —          7,053      ProShares Ultra MSCI Emerging
Markets    No    Yes    No

RXL

   RXL US Equity      126        6,861      ProShares Ultra Health Care    No   
Yes    No

BDD

   BDD US Equity      0        6,751      PowerShares DB Base Metals Double Long
ETN    No    Yes    No

UMX

   UMX US Equity      0        6,647      ProShares Ultra MSCI Mexico Capped IMI
   No    Yes    No

SDP

   SDP US Equity      0        6,183      ProShares UltraShort Utilities    No
   Yes    No

FIGY

   FIGY US Equity      0        6,126      Barclays ETN FI Enhanced Global High
Yield ETN    No    Yes    No

FLEU

   FLEU US Equity      0        5,820      Barclays ETN FI Enhanced Europe 50
ETN Series B    No    Yes    No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

SSG

   SSG US Equity      0        5,139      ProShares UltraShort Semiconductors   
No    Yes    No

FEEU

   FEEU US Equity      0        5,052      Barclays ETN FI Enhanced Europe 50
ETN    No    Yes    No

DVYL

   DVYL US Equity      —          5,000      ETRACS Monthly Pay 2x Leveraged Dow
Jones Select Dividend ETN    No    Yes    No

USD

   USD US Equity      30        4,864      ProShares Ultra Semiconductors    No
   Yes    No

HOML

   HOML US Equity      0        4,539      ETRACS Monthly Reset 2xLeveraged ISE
Exclusively Homebuilders    No    Yes    No

LTL

   LTL US Equity      21        4,410      ProShares Ultra Telecommunications
ProShares    No    Yes    No

KRU

   KRU US Equity      99        4,376      ProShares Ultra S&P Regional Banking
   No    Yes    No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

LRET

   LRET US Equity      0        4,009      ETRACS Monthly Pay 2xLeveraged MSCI
US REIT Index ETN    No    Yes    No

UBR

   UBR US Equity      0        3,820      ProShares Ultra MSCI Brazil Capped   
No    Yes    No

SDYL

   SDYL US Equity      0        3,693      ETRACS Monthly Pay 2x Leveraged S&P
Dividend ETN    No    Yes    No

UXI

   UXI US Equity      208        3,673      ProShares Ultra Industrials    No   
Yes    No

UPW

   UPW US Equity      52        3,626      ProShares Ultra Utilities    No   
Yes    No

DYY

   DYY US Equity      0        2,861      PowerShares DB Commodity Double Long
ETN    No    Yes    No

MZZ

   MZZ US Equity      0        2,362      ProShares UltraShort MidCap400    No
   Yes    No

EWV

   EWV US Equity      0        2,308      ProShares UltraShort MSCI Japan    No
   Yes    No

CWEB

   CWEB US Equity      3        2,269      Direxion Daily CSI China Internet
Index Bull 2X Shares    No    Yes    No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

UGE

   UGE US Equity      114        2,069      ProShares Ultra Consumer Goods    No
   Yes    No

SAA

   SAA US Equity      608        1,918      ProShares Ultra SmallCap600    No   
Yes    No

UCC

   UCC US Equity      186.00        1,885      ProShares Ultra Consumer Services
   No    Yes    No

FIEU

   FIEU US Equity      0        1,830      CS FI Enhanced Europe 50 ETN    No   
Yes    No

YCL

   YCL US Equity      1        1,787      ProShares Ultra Yen    No    Yes    No

EFO

   EFO US Equity      0        1,780      ProShares Ultra MSCI EAFE    No    Yes
   No

HYDD

   HYDD US Equity      1        1,635      Direxion Daily High Yield Bear 2X
Shares    No    Yes    No

SMK

   SMK US Equity      0        1,593      ProShares UltraShort MSCI Mexico
Capped IMI    No    Yes    No

UPV

   UPV US Equity      0        1,572      ProShares Ultra FTSE Europe    No   
Yes    No

CROC

   CROC US Equity      1        1,515      ProShares UltraShort Australian
Dollar    No    Yes    No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

DRR

   DRR US Equity      0        1,415      Market Vectors Double Short Euro ETN
   No    Yes    No

SPUU

   SPUU US Equity      4        1,369      Direxion Daily S&P 500 Bull 2X Shares
   No    Yes    No

HAKK

   HAKK US Equity      2        1,255      Direxion Daily Cyber Security & IT
Bull 2X Shares    No    Yes    No

EUFL

   EUFL US Equity      3.00        1,119      Direxion Daily European Financials
Bull 2X Shares    No    Yes    No

RXD

   RXD US Equity      0        998      ProShares UltraShort Health Care    No
   Yes    No

DULL

   DULL US Equity      1.00        864      Direxion Funds ETF    No    Yes   
No

SDD

   SDD US Equity      0        776      ProShares UltraShort SmallCap600    No
   Yes    No

EZJ

   EZJ US Equity      0        707      ProShares Ultra MSCI Japan    No    Yes
   No

LBDC

   LBDC US Equity      0        703      ETRACS 2x Monthly Leveraged Wells Fargo
BDC ETN Series B    No    Yes    No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

BOM

   BOM US Equity      0        668      PowerShares DB Base Metals Double Short
ETN    No    Yes    No

EFU

   EFU US Equity      —          665      ProShares UltraShort MSCI EAFE    No
   Yes    No

REW

   REW US Equity      0        655      ProShares UltraShort Technology    No   
Yes    No

SIJ

   SIJ US Equity      0        637      ProShares UltraShort Industrials    No
   Yes    No

SPLX

   SPLX US Equity      0        594      ETRACS Monthly Reset 2xLeveraged S&P
500 Total Return ETN    No    Yes    No

SZK

   SZK US Equity      —          579      ProShares UltraShort Consumer Goods   
No    Yes    No

URR

   URR US Equity      0        418      Market Vectors Double Long Euro ETN   
No    Yes    No

UOP

   UOP US Equity      62        407      ProShares Ultra Oil & Gas Exploration &
Production    No    Yes    No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

FIBG

   FIBG US Equity      0        307      CS FI Enhanced Big Cap Growth ETN    No
   Yes    No

SCC

   SCC US Equity      0        297      ProShares UltraShort Consumer Services
   No    Yes    No

SMLL

   SMLL US Equity      4        260      Direxion Daily Small Cap Bull 2X Shares
   No    Yes    No

SOP

   SOP US Equity      0        235      ProShares UltraShort Oil & Gas
Exploration & Production    No    Yes    No

FIEG

   FIEG US Equity      0        231      FI Enhanced Global High Yield ETN
Linked to MSCI World High Di    No    Yes    No

AGA

   AGA US Equity      —          108      PowerShares DB Agriculture Double
Short ETN    No    Yes    No

UJB

   UJB US Equity      1        106      ProShares Ultra High Yield ETF    No   
Yes    No

TPS

   TPS US Equity      0        63      ProShares UltraShort TIPS    No    Yes   
No



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

EMLB

   EMLB US Equity      0        2      iPath Long Enhanced MSCI Emerging Markets
Index ETN    No    Yes    No

DEE

   DEE US Equity      0        2      PowerShares DB Commodity Double Short ETN
   No    Yes    No

EMSA

   EMSA US Equity      0        —        iPath Short Enhanced MSCI Emerging
Markets Index ETN    No    Yes    No

HAKD

   HAKD US Equity      0        —        Direxion Daily Cyber Security & IT Bear
2X Shares    No    Yes    No

PILL

   PILL US Equity      0        —        Direxion Daily Pharmaceutical & Medical
Bull 2X Shares    No    Yes    No

PILS

   PILS US Equity      1        —        Direxion Daily Pharmaceutical & Medical
Bear 2X Shares    No    Yes    No

JNUG

   JNUG US Equity      8        16,041,813      Direxion Daily Junior Gold
Miners Index Bull 3X Shares    No    No    Yes



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

NUGT

   NUGT US Equity      6        11,026,000      Direxion Daily Gold Miners Index
Bull 3X Shares    No    No    Yes

TZA

   TZA US Equity      4        10,397,792      Direxion Small Cap Bear 3X Shares
   No    No    Yes

DUST

   DUST US Equity      3        8,930,595      Direxion Daily Gold Miners Index
Bear 3X Shares    No    No    Yes

UGAZ

   UGAZ US Equity      —          7,496,454      VelocityShares 3X Long Natural
Gas ETN    No    No    Yes

TNA

   TNA US Equity      6        6,275,234      Direxion Small Cap Bull 3X Shares
   No    No    Yes

DGAZ

   DGAZ US Equity      —          5,924,060      VelocityShares 3X Inverse
Natural Gas ETN    No    No    Yes

SPXU

   SPXU US Equity      —          4,582,198      ProShares UltraPro Short S&P500
   No    No    Yes

JDST

   JDST US Equity      4        4,299,272      Direxion Daily Junior Gold Miners
Index Bear 3X Shares    No    No    Yes

LABD

   LABD US Equity      4        3,807,495      Direxion Daily S&P Biotech Bear
3X Shares    No    No    Yes



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

FAS

   FAS US Equity      248        3,430,894      Direxion Financial Bull 3X
Shares    No    No    Yes

SPXL

   SPXL US Equity      5        2,850,508      Direxion Daily S&P 500 Bull 3X
Shares    No    No    Yes

SQQQ

   SQQQ US Equity      —          2,496,493      ProShares UltraPro Short QQQ   
No    No    Yes

TQQQ

   TQQQ US Equity      108        2,373,304      ProShares UltraPro QQQ    No   
No    Yes

ERX

   ERX US Equity      6        2,283,003      Direxion Energy Bull 3X Shares   
No    No    Yes

FAZ

   FAZ US Equity      3        2,164,109      Direxion Financial Bear 3X Shares
   No    No    Yes

USLV

   USLV US Equity      —          1,867,382      VelocityShares 3x Long Silver
ETN linked to the S&P GSCI Silve    No    No    Yes

LABU

   LABU US Equity      4        1,775,542      Direxion Daily S&P Biotech Bull
3X Shares    No    No    Yes

UPRO

   UPRO US Equity      512        1,564,307      ProShares UltraPro S&P 500   
No    No    Yes

ERY

   ERY US Equity      3        1,312,178      Direxion Daily Energy Bear 3X
Shares    No    No    Yes



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

SDOW

   SDOW US Equity      —          1,040,898      UltraPro Short Dow30    No   
No    Yes

SPXS

   SPXS US Equity      5        860,967      Direxion Daily S&P 500 Bear 3X   
No    No    Yes

SRTY

   SRTY US Equity      —          850,791      ProShares UltraPro Short
Russell2000    No    No    Yes

DRIP

   DRIP US Equity      4        827,979      Direxion Daily S&P Oil & Gas Exp. &
Prod. Bear 3X Shares    No    No    Yes

YINN

   YINN US Equity      5        827,426      Direxion Daily FTSE China Bull 3x
Shares    No    No    Yes

GUSH

   GUSH US Equity      5        816,582      Direxion Daily S&P Oil & Gas Exp. &
Prod. Bull 3X Shares    No    No    Yes

EDZ

   EDZ US Equity      4        767,125      Direxion Emerging Markets Bear 3X
Shares    No    No    Yes

UGLD

   UGLD US Equity      —          589,936      VelocityShares 3x Long Gold ETN
linked to the S&P GSCI Gold In    No    No    Yes



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

YANG

   YANG US Equity      3        390,196      Direxion Daily FTSE China Bear 3x
Shares    No    No    Yes

EDC

   EDC US Equity      4        347,003      Direxion Emerging Markets Bull 3X
Shares    No    No    Yes

RUSL

   RUSL US Equity      5        310,347      Direxion Daily Russia Bull 3x
Shares    No    No    Yes

SOXL

   SOXL US Equity      35        302,956      Direxion Daily Semiconductor Bull
3x Shares    No    No    Yes

UDOW

   UDOW US Equity      31        302,533      ProShares UltraPro Dow30    No   
No    Yes

DSLV

   DSLV US Equity      —          273,762      VelocityShares 3x Inverse Silver
ETN linked to S&P GSCI Silver    No    No    Yes

BRZU

   BRZU US Equity      5        269,119      Direxion Daily Brazil Bull 3X
Shares    No    No    Yes

URTY

   URTY US Equity      1,939        218,425      ProShares UltraPro Russell2000
   No    No    Yes

DRN

   DRN US Equity      4        177,888      Direxion Daily Real Estate Bull 3x
Shares    No    No    Yes



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

RUSS

   RUSS US Equity      3        168,282      Direxion Daily Russia Bear 3x
Shares    No    No    Yes

SOXS

   SOXS US Equity      4        165,709      Direxion Daily Semiconductor Bear
3x Shares    No    No    Yes

CURE

   CURE US Equity      4        136,961      Direxion Daily Healthcare Bull 3X
Shares    No    No    Yes

TECL

   TECL US Equity      5        131,675      Direxion Technology Bull 3X Shares
   No    No    Yes

GASL

   GASL US Equity      39        130,928      Direxion Daily Natural Gas Related
Bull 3X Shares    No    No    Yes

DGLD

   DGLD US Equity      —          94,442      VelocityShares 3x Inverse Gold ETN
linked to S&P GSCI Gold Ind    No    No    Yes

TECS

   TECS US Equity      4        88,552      Direxion Technology Bear 3X Shares
   No    No    Yes

UBIO

   UBIO US Equity      164        87,237      Proshares UltraPro Nasdaq
Biotechnology    No    No    Yes

DRV

   DRV US Equity      3        82,112      Drexion Daily Real Estate Bear 3x
Shares    No    No    Yes



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

INDL

   INDL US Equity      4        49,699      Direxion Daily MSCI India Bull 3x
Shares    No    No    Yes

MIDU

   MIDU US Equity      5        40,667      Direxion Mid Cap Bull 3X Shares   
No    No    Yes

DPST

   DPST US Equity      4        34,969      Direxion Daily Regional Banks Bull
3X Shares    No    No    Yes

EURL

   EURL US Equity      4        34,227      Direxion Daily FTSE Europe Bull 3x
Shares    No    No    Yes

ZBIO

   ZBIO US Equity      —          23,937      ProShares UltraPro Short NASDAQ
Biotechnology    No    No    Yes

RETL

   RETL US Equity      4        22,971      Direxion Daily Retail Bull 3X Shares
ETF    No    No    Yes

GASX

   GASX US Equity      3        19,772      Direxion Daily Natural Gas Related
Bear 3X Shares    No    No    Yes

FINU

   FINU US Equity      66        13,782      ProShares UltraPro Financial Select
Sector    No    No    Yes

MIDZ

   MIDZ US Equity      3        12,387      Direxion Mid Cap Bear 3X Shares   
No    No    Yes



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

LBJ

   LBJ US Equity      5        10,909      Direxion Daily Latin America 3x Bull
Shares    No    No    Yes

NAIL

   NAIL US Equity      4        9,246      Direxion Daily Homebuilders &
Supplies Bull 3X Shares    No    No    Yes

SMDD

   SMDD US Equity      —          9,091      UltraPro Short MidCap400    No   
No    Yes

DPK

   DPK US Equity      3        6,992      Direxion Developed Markets Bear 3x
Shares    No    No    Yes

UMDD

   UMDD US Equity      403        5,824      UltraPro MidCap400    No    No   
Yes

KORU

   KORU US Equity      3        5,041      Direxion Daily South Korea Bull 3X
Shares    No    No    Yes

DZK

   DZK US Equity      4        4,115      Direxion Developed Markets Bull 3x
Shares    No    No    Yes

FINZ

   FINZ US Equity      —          3,809      ProShares UltraPro Short Financial
Select Sector    No    No    Yes

JPNL

   JPNL US Equity      4        3,556      Direxion Daily Japan Bull 3X ETF   
No    No    Yes



--------------------------------------------------------------------------------

SYMBOL

  

BLOOMBERG
UNIQUE ID

   NUMBER
OF
HOLDINGS      ADV (3M)     

DESCRIPTION

  

APPROVED
ETF
(YES/NO)

  

LEVERAGED
ETF 2X
(YES/NO)

  

LEVERAGED
ETF 3X
(YES/NO)

CLAW

   CLAW US Equity      3        2,408      Direxion Daily Homebuilders &
Supplies Bear 3X Shares    No    No    Yes

WDRW

   WDRW US Equity      3        1,657      Direxion Daily Regional Banks Bear 3X
Shares    No    No    Yes

SICK

   SICK US Equity      3        1,535      Direxion Daily Healthcare Bear 3X
Shares    No    No    Yes

ROLA

   ROLA US Equity      —          13      iPath Long Extended Russell 1000 TR
Index ETN    No    No    Yes

SFLA

   SFLA US Equity      —          10      iPath Long Extended S&P 500 TR Index
ETN    No    No    Yes

RTLA

   RTLA US Equity      —          2      iPath Short Extended Russell 1000 TR
Index ETN    No    No    Yes



--------------------------------------------------------------------------------

SCHEDULE 6.2

BORROWER AND SUBSIDIARIES

 

Borrower Name*

  

Owner

  

Class of Equity

   Percentage
Owned    

Jurisdiction of
Organization

KCG Americas LLC*

  

KCG Strategic

Holdings LLC

   Common Units      100 %    Delaware

 

* The Borrower has no Subsidiaries



--------------------------------------------------------------------------------

SCHEDULE 6.11

LITIGATION

The discussion of legal proceedings in (i) Item 1 of Part II of KCG Holdings,
Inc.’s Quarterly Report on Form 10-Q for the quarter ended on March 31, 2017 and
(ii) Item 3 of Part I of KCG Holdings, Inc.’s Annual Report on Form 10-K for the
year ended December 31, 2016 are incorporated herein by reference.



--------------------------------------------------------------------------------

SCHEDULE 13.11

DISQUALIFIED ASSIGNEES

DRW Holdings, LLC

Infinium Capital Management, LLC

Jane Street Capital, LLC

Jump Trading, LLC

AQR Capital Management, LLC

D. E. Shaw & Co., L.P.

Optiver

RGM Advisors, LLC

Tower Research Capital LLC

Quantlab Financial, LLC

IMC Group

Citadel LLC

Renaissance Technologies LLC

Two Sigma Investments, LLC

Hundson River Trading LLC

Teza Technologies LLC